    .           Case 4:20-cv-01258-KGB Document 2 Filed 10/20/20 Page 1 of 3

'                                                        EXHIBIT B                         ELECTRONICALLY FILED
                                                                                                 Pulaski County Circuit Court
                                                                                           Terri Hollingsworth, CircuiVCounty Clerk
                                                                                              2020-Sep-17 13:59:34
                                                                                                 S0CV-20-5205
                                                                                                C06D04 : 3 Pages




                    IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS


        PATRICIA CHRISTEN

                                                                                                PLAINTIFF
        vs.                              CASE NO._ _ _ _ _ __



        MAPCO EXPRESS, INC.
                                                                                             DEFENDANT
                                                  COMPLAINT
               COMES the Plaintiff, Patricia Christen, by and through her attorneys The Brad Hendricks
        Law Finn, and for her cause of action states;
               1.      Plaintiff is a resident of Senoia, Georgia. Her cause of action concerrtS tortuous
        injury occurring in Pulaski County, Arkansas.
               2.      Defendant, Mapco Express, Inc., herein after referred to as "Mapco", is afm:eign
        corporation, incorporated and having its principal place of business in a State other than Arkansas.
        Defendant, owns and operates a Mapco convenience store (#7519) located at 3300 Springhill Drive
        in North Little Rock, Pulaski County, Arkansas. Defendant's agent for service according to the
        Arkansas Secretary ofState is UCS of Ai:kansas, Inc., 300 Spring Building, Suite 900, 300 S. Spring
        Street, Little Rock, AR 72201.
               3.      This Court has jurisdiction over this matter and venue is proper herein.
               4.      On June 7, 2018, Plaintiff was a business invitee at the Mapco store in located in
        North Little Rock, Arkansas as referenced herein. While Plaintiff was in the story she tripped over
        a piece of a rug that was sticking up and not down on the floor. The Plaintiff was not aware that the
                                                 Page 1 of        3
                       - - - - - - - ---------   - - -




            Case 4:20-cv-01258-KGB Document 2 Filed 10/20/20 Page 2 of 3




of this condition, making the area unreasonably dangerous. The incident was recorded on the store's

video system and witnessed by an EMT who rendered assistance to the Plaintiff.

        5.      That as a result of the negligence of Mapco, Plaintiff suffered permanent personal

injuries.

        6.      That the injuries suffered by the Plaintiff resulted from negligence on the part of

Mapco and its agents and employees. Defendant is vicariously liable for any acts of negligence on

the part of its employees.        The negligent acts include, but are not limited to:

        a.      failing to warn the Plaintiff that the rug in question was not flat to the floor causing

                the area to become unreasonably dangerous;

        b.      failing to protect the Plaintiff and other customers of the unreasonably dangerous

                condition;

        c.      failing to maintain the premises safe from unreasonable risk of harm;

        7.      That as a proximate result of the negligence of the Wal-Mart and its employees,

Plaintiff claims the following damages:

        a.      permanent physical injuries,

        b.      medical expenses, past and future; and

        c.      pain, suffering and mental anguish~ past and future.

        8.       Plaintiff demands a. trial by jury.

        WHEREFORE, Plaintiffpraysthat upon trial of this matter she be awarded damages in an
amount sufficient to compensate her for the damages she has sustained, with said amount being in

excess of that required for federal court Jurisdiction in diversity of citizenship cases ($75,Q00),

together with all other relief to which she may be entitled.

                JURY TRIAL DEMANDED




                                                    Page 2 of   3
Case 4:20-cv-01258-KGB Document 2 Filed 10/20/20 Page 3 of 3




                           Respectfully Submitted,

                           THE BRAD HENDRICKS LAW FIRM
                           500 C Pleasant Valley Dr.
                           Little Rock, AR 72227
                           (501) 221.0444
                           (501) 661-0196 (fax)



                     BY:   Cliii~




                       Page 3 of      3
